Citation Nr: 9904273	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a penetrating shrapnel fragment wound to the pelvic 
girdle, with retained foreign bodies in the right thigh 
(involving Muscle Groups XIV and XVII), currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shrapnel fragment wound to the right os calcis, with 
ankylosis and retained foreign bodies, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a penetrating shrapnel fragment wound to the left thigh 
(involving Muscle Group XIV), currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a penetrating shrapnel fragment wound to the right upper 
extremity (involving Muscle Groups II and V), currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected shrapnel 
fragment wound residuals.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1945.

This appeal arose from a November 1991 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
This decision was confirmed and continued by rating actions 
issued in February and August 1992.  In October 1992, the 
appellant and his son testified at a personal hearing; in 
November 1992, the hearing officer issued a decision which 
continued the denials of the requested benefits.  These 
denials were continued by rating actions issued in December 
1992 and May 1993.  The May 1993 rating action also denied 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected shrapnel fragment wound 
residuals.  In August 1995, this case was remanded by the 
Board of Veterans' Appeals (Board) for additional 
development.  In January 1996, a rating action was issued 
which granted an increase to 30 percent for the service-
connected right foot disorder, but which continued to deny 
the other increased rating claims.  This decision also 
continued to deny entitlement to individual unemployability.  
In July 1996, a rating action again denied entitlement to 
service connection for a psychiatric disorder.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
shrapnel fragment wound residuals to the right foot, right 
lower extremity, right upper extremity and left thigh, as 
well as the issue of entitlement to individual 
unemployability, will be subject to the attached remand.


FINDING OF FACT

The veteran's psychiatric disorder, diagnosed as depression 
and somatoform pain disorder, are etiologically related to 
the service-connected shrapnel fragment wound residuals.


CONCLUSION OF LAW

The veteran's psychiatric disorder is proximately due to and 
the result of his service-connected shrapnel fragment wound 
residuals.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran has claimed he should be service-connected for a 
psychiatric disorder, which he asserted he developed as a 
direct result of his service-connected shrapnel fragment 
wound residuals.  The veteran was seen by VA on an outpatient 
basis between November 1991 and September 1995.  He was first 
seen for complaints of depression in March 1992, following 
the November 1991 murder of his daughter.  He was noted to be 
oriented, cooperative, appropriate and moderately depressed.  
The assessment was major depression.  He continued to be 
treated for depression throughout 1992, and in November he 
was cooperative and highly verbose.  His affect was 
appropriate and his mood was mildly depressed.  He stated 
that the two suspects in his daughters murder were to be 
tried later that month.  During this session, he acknowledged 
a long history of disturbing memories and disturbed sleep 
secondary to combat experiences.  In December 1992, he was 
noted to be coping better.  The diagnosis was major 
depression with anxiety.  In February 1993, he was in 
reasonably good spirits except for his complaints of pain.  
He focused on his inability to work because of this pain.

The veteran was examined by VA in April 1993.  He noted that 
he had been referred to a psychiatrist after he had continued 
to complain about pain in his right arm, right shoulder, neck 
and head.  He reported that ever since his inservice injury 
he has had disturbed sleep, noting that he awakens with a 
"shock," as if he had been hit by an artillery shell.  
However, he denied thinking that much about his combat 
experiences, and he denied dreaming about them.  He 
complained during the interview that he was depressed because 
he cannot get relief from his pain.  He also indicated that 
he felt upset and useless because he cannot work anymore.  He 
noted that he had decreased motivation and energy, as well as 
frequent crying spells.  The objective examination found him 
to be polite and cooperative.  He complained frequently 
during the interview about his aches and pains.  He displayed 
decreased eye contact and his mood appeared to be moderately 
depressed with a constricted affect.  He was alert and 
oriented in three spheres.  His recent and immediate memory 
appeared to be impaired, although he showed good 
concentration.  His thought processes were logical, coherent 
and goal-directed and were without looseness of associations 
or flights of ideas.  He reported no auditory of visual 
hallucinations and denied homicidal or suicidal ideations.  
The diagnosis was severe major depression without psychotic 
features.  The examiner then rendered the following opinion:

It is likely that this patient's depression is 
secondary to the physical pain that he is 
experiencing.  In addition, it is likely that the 
depression is making treatment of his pain more 
complicated and therefore treatment of the 
psychiatric condition would likely help with his 
medical condition.

The veteran continued to seek treatment on an outpatient 
basis from VA.  On September 24, 1993, he complained again 
about his chronic pain.  He was oriented in three spheres, 
and displayed verborrhea and an euthymic mood.  The 
assessments were somatoform pain disorder and depression.  On 
December 23, 1993, he complained of multiple aches and pains 
in different parts of his body.  He stated that he slept well 
and that his appetite was good.  His mood was mildly sad and 
his affect was broad with a free range of emotions.  His 
memory was intact and his thought processes were well 
organized.  The assessments were somatoform pain disorder and 
depression in partial remission.  Dysthymia and rule out 
somatoform pain disorder were diagnosed on April 22, 1994.  
Throughout 1994, he complained of chronic pain related to his 
shrapnel fragment wound residuals.  On October 21, 1994, he 
said that he was emotionally well, but he continued to 
complain of the pain caused by his war injuries.  He was 
cooperative and oriented in three spheres.  His affect was 
bright with a full range of emotions.  The assessment was 
depression in remission.  Somatoform pain disorder was 
diagnosed on November 29,1994, after he reported aching all 
over his body.  On March 6, 1995, he commented that he felt 
depressed due to his chronic pain.  On May 1, 1995, he noted 
that his right foot was hurting quite a bit.  He was mildly 
depressed due to his physical condition.  The objective 
examination revealed evidence of depression.

The veteran was afforded a VA psychiatric examination on 
December 31, 1997. He was noted to be taking medications for 
depression and anxiety.  He also took medication at night to 
help him sleep.  The veteran indicated that he suffers from 
pain that never ceases in the right thigh, right arm, right 
shoulder blade, right hip and right foot.  While he stated 
that he had some pain in the left leg, he commented that most 
of his problems involved the right side.  He said that he 
felt depressed due to the pain and the fact that he can no 
longer work.  He reported that he had dreams about the war 
and had intrusive memories of being shot at.  He also said 
that he was very anxious and nervous and avoided talking 
about the war.  He complained of a startle response, feelings 
of hopelessness and helplessness and poor concentration.  

During the interview, the veteran displayed poor eye contact; 
his speech was spontaneous, with a normal rate and rhythm, 
although it was very low in volume.  Psychomotor activity was 
definitely decreased. His mood was moderately depressed and 
his affect was restricted throughout most of the interview.  
He became tearful when talking about how his wife has to do 
all the chores around the house.  He was alert and oriented 
in three spheres.  Recent and remote memory appeared to be 
intact, his judgment was good and his insight was fair.  His 
thoughts were logical and goal-directed, without evidence of 
looseness of associations or flights of ideas.  Thought 
content revolved around his pain and how bad he feels about 
being unable to do things.  There was no indication that he 
suffered from auditory or visual hallucinations and he denied 
suicidal or homicidal ideations.  The Axis I diagnoses were 
recurrent major depression, rule out post traumatic stress 
disorder and somatoform pain disorder.  The examiner then 
rendered the following opinion:

I do not believe that it is possible to sort out 
his pain and problems with his foot for which there 
is ample documented evidence as being caused by a 
war injury and that it causes disability from the 
pain that he suffers in other parts of his body.  
The other pain may be a somatoform pain disorder 
but he is experiencing it in those areas which were 
injured and has been unable to get relief from it.  
In this sense, the depression and the somatoform 
pain disorder are related to his service-connected 
thigh injury, foot injury and other muscle 
injuries.

A psychological assessment was performed in February 1998.  
Initially, it was noted that the veteran was unable to take 
the psychological tests planned for him.  All of the tests 
required the ability to read and write and some require at 
least a 7th grade education.  He indicated that Spanish was 
his first language, and that he was unable to write, having 
left school in the 2nd grade.  When asked to read aloud, it 
was clear that his skills were impaired (he read haltingly, 
and mispronounced many words, understanding only the simple 
ones).  He was accompanied to the examination by his wife, 
who provided much information.  While the veteran was very 
cooperative, he was unable to provide a great deal of 
information himself.  His thinking capabilities were very 
slow.  He had trouble answering questions in an efficient 
manner.  While he was found to be oriented, he had to labor 
over the correct responses.  His memory appeared to be 
impaired (a fact that his wife confirmed).  She also stated 
that, while he appeared to be depressed to her, he had 
displayed no bizarre behavior.  The examiner commented during 
the interview that he appeared to be generally dysphoric and 
discouraged, but he was not morbidly depressed or suicidal.  
He tended to focus a great deal on his pain and on sleep 
problems.  He spoke in detail about his painful wartime 
memories and his wife stated that he had dwelled on these 
memories throughout their 45 year long marriage.  The 
examiner commented that he appeared to suffer from features 
of dysphoria, dementia and PTSD.  The diagnoses were 
dysthymia, rule out dementia and rule out PTSD.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a psychiatric 
disorder secondary to the service-connected shrapnel fragment 
wound residuals is warranted.  The objective evidence 
includes two VA examinations, conducted in April 1993 and 
December 1997, which found that his depression and somatoform 
pain disorder were related to his service-connected shrapnel 
fragment wound residuals.  Therefore, it is found that 
service connection for a psychiatric disorder, variously 
diagnosed as depression, dysthymia, features of PTSD and 
somatoform pain disorder, is justified.

In conclusion, it is found that the preponderance of the 
evidence supports a grant of entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected shrapnel fragment wound residuals.


ORDER

Service connection for a psychiatric disorder as secondary to 
the service-connected shrapnel fragment wound residuals is 
granted.


REMAND

The veteran has contended that his service-connected shrapnel 
fragment wounds to the right foot, right and left thigh and 
right upper extremity are more disabling than the current 
disability evaluations would suggest.  He states that he 
suffers from constant pain as a result of these wounds.  As a 
consequence, he asserted that he has been rendered 
unemployable by these injuries.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The RO last evaluated the veteran's service-connected muscle 
injuries in January 1996.  However, the rating criteria for 
evaluating muscle injuries was changed, effective July 3, 
1997.  The RO has not had the opportunity to evaluate the 
veteran using these new criteria.  According to Bernard v. 
Brown, 4 Vet. App. 384 (1993), when the RO addresses the 
issue on a basis different from that proposed by the Board, 
the Board must consider whether the claimant has had adequate 
notice of the need to submit evidence or argument on that 
basis.  In addition, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has also requested that an increased evaluation 
be assigned to the right foot shrapnel fragment wound 
residuals.  It is noted that these residuals are rated under 
38 C.F.R. Part 4, Code 5284 (1998).  This code provides a 
rating for a variety of foot injuries.  Some of these 
injuries may affect range of motion, thus triggering the need 
to consider 38 C.F.R. § 4.40 and 4.45 (1998).  The nature of 
the original injury will determine whether limitation of 
motion is involved.  See VAOPGCPREC 9-98 (August 14, 1998).  
In the instant, the veteran suffered a fracture of the os 
calcis in service the result of a shrapnel fragment wound to 
the right foot.  This clearly affected the biomechanics of 
the foot, resulting in impaired motion.  Thus, the provisions 
of 38 C.F.R. § 4.40 and 4.45 must be applied.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

According to DeLuca, supra., the United States Court of 
Veterans Appeals (Court)  held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45 
(1997), and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (1997) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period a time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  None of 
these factors were referred to in the November 1995 VA 
examination.

Finally, it is noted that the previous Board remand had 
instructed the VA examiner to provide an opinion as the 
effect that the veteran's service-connected disabilities have 
upon his ability to work.  Such an opinion was not provided.  
In Stegall v. West, 11 Vet. App. 268 (1998), it was stated 
that, when a case is remanded by either the Court or by the 
Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right 
foot shrapnel fragment wound residuals.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the right ankle and foot joints.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
ankle joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The orthopedic examiner and the 
psychiatric examiner who examined the 
veteran in December 1997 should be 
requested to review the claims folder and 
render a joint opinion as to the effect 
that the veteran's service-connected 
shrapnel fragment wound residuals and 
psychiatric disorder have upon his 
ability to work.  If any further 
examinations are deemed necessary in 
order to make the requested opinion, they 
should be conducted.

3.  The RO should re-evaluate the 
veteran's muscle injury residuals in 
light of the old and new criteria for 
rating muscle injuries, effective July 3, 
1997.  See Karnas, supra.  Notice should 
then be provided to the veteran and his 
representative.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided a supplemental statement of the case, and an 
opportunity to respond, and the case should be returned to 
the Board for further appellate consideration if otherwise in 
order.  The appellant is free to furnish additional evidence 
while his case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

